        Case 6:21-cr-00012-MC          Document 6        Filed 01/21/21       Page 1 of 2




                            UNl'r:1£D STATES DISTRICT COURT
                                            I
                                   DISTR CT OF OREGON

                                      EUGENE. DIVISION


 UNITED STATES OF AMERICA                            .6:21-cr-00012-MC

               v.                                    INDICTMENT

PALOMA CELESTE PEREZ-VENTURA,                        21 U.S.C. §§ 84l(a)(l), (b)(1)(A)(yiii), and
                                                     846
               Defendant.
                                                     Forfeiture Allegation




                               THE GRAND �y CHARGES:

                                         · COUNT1
                        Conspiracy to Distribute Methamphetamine)
                       (21 u.s;c . .§§ 841(a)(l), (b)(l)(A)(viii), and 846)

       From on or about �,fay 13, 2020 to June 5, 2020, in the District of Oregon and elsewhere,

defendant PALOMA CELESTE PEREZ_;VENTURA did unlavvfuliy, willfully and knowingly

combirie, con1?pire and confederate with others, known and unknown to the Grand Jury, to

. distribute 500 grams ormoreofa mixture.or substance containing a detectable··amountof

mcthamphetamine; a: Schedule II controlled substance;

       In violation of Title 21, United States -Code, Sections 841(a)(l), (b)(1)(A)(viii), and 846.




Indictment.                                                                                   Pagel
                                                                                      Revised April 2018
                                                                                                        -     -   -   -   -   -

             Case 6:21-cr-00012-MC            Document 6         Filed 01/21/21       Page 2 of 2




                                        FORFEITURE ALLEGATION

              Upon conviction of Count 1� defendant shall forfeit to the United States, pursuant to 21

      US.C. § 853, any property constituting, or derived from, proceeds obtained, directly or

      indirectly, as a l'esult of the aforesaid violation and any ptope1ty used, or intended to be used, in

      any manner .ot pai1, to colillllit, or to facilitate the commission of said violation.

             Dated: J�uary 21, 2021




                                                              OFFICIATING FOREPERSON
      Pre�ented by:

      BILLY J. WILLIAMS
      United States Attorney




  • .··. ·    .    .      .    Attorn�y
J /




      Indictment                                                                                    Page2
